Supplement datedJuly 1, 2010 to the Class J Prospectus for Principal Funds, Inc. dated March 16, 2010 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. DISTRIBUTION PLANS AND INTERMEDIARY COMPENSATION Effective July 1, 2010, in the first sentence under the table on page 12, delete 0.40% and substitute 0.35%. MANAGEMENT OF THE FUNDS Fees Paid to Principal Effective July 1, 2010, add the following information before the paragraph that begins, The Fund operates as a Manager of Managers: The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.35% for Class J shares. The expense limit may be terminated at any time.
